DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022, amending claims 1 and 11, has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 5,509,565 A) in view of Lee (US 6,295,787 B1) and Peng (CN 201365864 Y).
Regarding claim 1, Hoffman discloses a method of manufacturing a lid for an evaporative cooler (title/abstract), comprising the steps of: 
providing a mold portion 22, equated with the first shell member (FIG. 2; 3:40+);
providing a liner 24, equated with the second shell member (FIG. 2; 4:3+); 
bringing the first shell member and the second shell member together to define a single hollow interior cavity (FIG. 2; 4:11+); and 
disposing a foam insulation 26 in the hollow interior cavity (FIG. 2; 3:40+); 
wherein the foam is configured to bond with interior surfaces of the first shell member and the second shell member to create an integral structure (3:40+).  
Hoffman does not appear to explicitly disclose a spa article or the shells in a nesting relationship.
However, Lee discloses a similar insulating lid including two shells 110/120 in a nesting relationship and filled with foam 130 (title/abstract, FIG. 7).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hoffman to include the nesting relationship of Lee, in order to ensure the shells are accurately coupled during the foam injection step with a structure known in the art. 
In addition, Peng discloses a similar insulating lid including two shells 211/212 in an overlapping nesting relationship (FIG. 2-2) and filled with foam (FIG. 2; abstract), for use as a portion of a bathtub or spa cover (FIG. 1; abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hoffman for use as the spa cover to of Peng, because such use is known in the art and the resulting lid is structurally identical. 
Regarding claim 2-4, Hoffman discloses the shells are formed from an ABS, an acrylic material, vinyl, e.g. PVC, or polyethylene (3:10+).
Regarding claim 5, Hoffman discloses the foam is polyurethane (3:44).
Regarding claim 7, Hoffman discloses vacuum forming the first shell member and vacuum forming the second shell member (3:14).
Regarding claim 8-9, Lee discloses the shells include snap fitted tabs 111 and bosses 112 which cooperate to couple the shells (FIG. 1-4; 3:65-4:48) and which are further locked in by the foam 130 (FIG. 7).  
Regarding claim 10, Peng the article is a cover for a spa (FIG. 1; abstract).  


Claims 6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 5,509,565 A) in view of Lee (US 6,295,787 B1) and Peng (CN 201365864 Y) as applied to claim 5 above, further in view of Watkins (US 5,398,350 A).
Hoffman does not appear to expressly disclose a closed cell foam with a density greater than 1.7 lb/ft3.
However, Watkins discloses a molded spa (title/abstract) wherein the foam insulation is preferably a rigid, two-pound density, closed cell, polyurethane foam (3:8-10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Hoffman to include the PU foam of Watkins, because such materials are known in the art and would be used with expected results.
Regarding claim 11, Hoffman discloses a method of manufacturing a lid for an evaporative cooler (title/abstract), comprising the steps of: 
vacuum forming a mold portion 22, equated with the first shell member (FIG. 2; 3:14+, 3:40+);
vacuum forming a liner 24, equated with the second shell member (FIG. 2; 3:14+, 4:3+); 
bringing the first shell member and the second shell member together to define a single hollow interior cavity (FIG. 2; 4:11+); and 
disposing a foam insulation 26 in the hollow interior cavity (FIG. 2; 3:40+); 
wherein the foam is configured to bond with interior surfaces of the first shell member and the second shell member to create an integral structure (3:40+).  
Hoffman does not appear to explicitly disclose a spa article, a high density, closed cell foam or the shells in a nesting relationship.
However, Lee discloses a similar insulating lid including two shells 110/120 in a nesting relationship and filled with foam 130 (title/abstract, FIG. 7).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hoffman to include the nesting relationship of Lee, in order to ensure the shells are accurately coupled during the foam injection step with a structure known in the art. 
Further, Watkins discloses a molded spa (title/abstract) wherein the foam insulation is preferably a rigid, two-pound density, closed cell, polyurethane foam (3:8-10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Hoffman to include the PU foam of Watkins, because such materials are known in the art and would be used with expected results.
In addition, Peng discloses a similar insulating lid including two shells 211/212 in an overlapping nesting relationship (FIG. 2-2) and filled with foam (FIG. 2; abstract), for use as a portion of a bathtub or spa cover (FIG. 1; abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Hoffman for use as the spa cover to of Peng, because such use is known in the art and the resulting lid is structurally identical. 
Regarding claim 12, the combined teachings suggest the first and second shell member are devoid of stiffening ribs extending between the first shell member and the second shell member (Peng FIG. 2-2; Lee FIG. 2).
Regarding claim 13, the combined teaching suggests the integral structure created by the foam bonding with the interior surfaces of the first shell member and the second shell member forms a water-tight seal (Watkins 3:8-10).

Response to Arguments
Applicant’s amendments/arguments, see pp. 2-11, filed 13 September 2022, with respect to the rejections of claims 1-13 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoffman, Lee, Peng, and Watkins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742